UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30,2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-169507 BRENHAM OIL & GAS CORP. (Exact Name Of Registrant As Specified In Its Charter) Nevada 27-2413874 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal ExecutiveOffices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the issuer's classes of equity as of November 23, 2015 is 128,031,564 shares of common stock. Table of Contents TABLE OF CONTENTS Item Description Page PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II — OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. MINE SAFETY DISCLOSURES 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2015 and December 31, 2014 4 Unaudited Consolidated Statements of Operations - Three Months and Nine Months Ended September 30, 2015 and 2014 5 Unaudited Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2015 and 2014 6 Notes to Unaudited Consolidated Financial Statements 7 3 Table of Contents BRENHAM OIL & GAS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 December 31, 2014 ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Oil and gas properties, full cost method Costs subject to amortization Costs not being amortized Accumulated depletion ) ) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable — related parties Total current liabilities Long-term liabilities: Asset retirement obligations Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, $0.0001 par value, 10,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized; 128,293,536 shares issued and outstanding Less: treasury stock, at cost; 261,972 and 251,472 shares ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 4 Table of Contents BRENHAM OIL & GAS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Oil and gas revenues $ Costs and expenses: Lease operating expenses General and administrative Depletion and accretion Impairment of oil and gas assets - - - Total operating expenses Net loss $ ) $ ) $ ) $ ) Net loss per common share — basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding — basic and diluted See accompanying notes to the unaudited consolidated financial statements. 5 Table of Contents BRENHAM OIL & GAS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2, (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depletion and accretion Impairment of oil and gas property - Changes in operating assets and liabilities: Accounts receivable - Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Payment of deposit for purchase of oil and gas property - ) Net cash used in investing activities - ) Cash flows from financing activities: Payments for acquisition of treasury stock ) ) Advances from related parties, net Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures: Interest paid $
